                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CORRINE MACK,

                Plaintiff,

        v.                                                 Case No. 18-cv-1120-JPG-RJD

 MENASHA PACKAGING,

                Defendant.

                                MEMORANDUM AND ORDER
       This matter comes before the Court on defendant Menasha Packing’s (“Menasha”)
motion to dismiss Mack’s claim for discrimination under the Americans With Disabilities Act
(“ADA”), 42 U.S.C. §§ 12101 et seq., for failure to exhaust administrative remedies before filing
suit (Doc. 25). Mack did not respond to the motion in a timely manner, so the Court ordered her
to show cause why the Court should not construe her failure to timely respond to the motion to
dismiss as an admission of the merits of the motion (Doc. 30). Mack responded to the order to
show cause, indicating she inadvertently checked the ADA box on her complaint and does not
want the Court to dismiss her case (Doc. 35).
       The Court notes that on Mack’s complaint, she checked the box indicating she was suing
under the ADA. However, as the Court acknowledged in its order allowing Mack to proceed in
forma pauperis (Doc. 11), even though she checked the ADA box, it is clear from the substance
of her complaint that she intends to sue for discrimination based on her sex, not a disability.
       Therefore, to clarify the state of this case, the Court GRANTS Menasha’s motion to
dismiss any ADA claim that might have been inadvertently pled (Doc. 25), DISMISSES any
such ADA claim without prejudice, and DIRECTS the Clerk of Court to enter judgment
accordingly at the close of the case. Mack’s sex discrimination and retaliation claims are not
dismissed and remain pending.
IT IS SO ORDERED.
DATED: December 4, 2018

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE
